Title: To James Madison from Thomas Bulkeley, 27 March 1801
From: Bulkeley, Thomas
To: Madison, James


					
						Copy
						Sir
						Lisbon 27 March 1801
					
					I have the honor to acknowledge receipt of your very much respected favors of the 13 September & 21 November last Year.  The former being on the subject of the Capture of the Brig Sea Nymph Capt. McKever belonging to Mr. Tarascon of Philadelphia, you may rest fully assured my most unwearied exertions are always paid to the Interest of our Citizens whenever they fall under my protection and no doubt in this particular instance Capt. McKever and Mr. Farrouilh who was Super Cargo on board will do me the justice to say I did every thing I possibly could for them.  While they were absent in an endeavor to get to Gibraltar to lay in claim in the Vice Admiralty Court there, I discovered the unwarrantable Conduct of the Captors in bribing the Mate of the Sea Nymph to take a false Oath, which he did declaring the Vessel & Cargo French property, & that Mr. Tarascon was not a Citizen of the United States, & for which purpose he had received a promissary note to give him his Adventure on board and a certain Sum in consideration of his Services.  The note after some difficulties he delivered me & which I gave to Capt. McKever who carried it to Gibraltar together with the said Mates counter declaration before me which no doubt were of essential service in geting the Property restored as appears by the following Paragraph of John Gavino’s letter to me dated 13 December last.
					“I have now to inform you that Capt. McKevers Trial came on the 3d. instant and that Ship and Cargo is liberated and as to damages this point is in reserve until the Capt. can ascertain them when this further cause will be tried.  McKever will not take possession of the Cargo until delivered up in due form by the Court to ascertain what has been taken away while in possession of the Captors.  In the mean time I have got the Court to seal the Hatches to prevent further mischief.”
					I have not since heard any thing further on the subject of this Vessel from Gibraltar so that I conclude every thing has ended to the interest and satisfaction of Mr. Tarascon the Proprietor.
					The alarming situation this Country is in at present, with War declared it by Spain to be aided by the Army of the French Republic, and deserted by her old Ally the British Government will cause some serious alterations which may very soon be expected, for which reason I judge it better to postpone sending for the present the plan necessary for establishing a permanent Hospital for our Seamen, and as at present from a late acquaintance I have made with one of the Governors of the Royal Hospital of St. Joseph Our Seamen are admitted without hesitation and cured gratis according to the principles of the foundation. Should hereafter any alteration take place proper care shall be taken of our Seamen on the most Economical plan possible.  It has been my line of Conduct ever to act with the greatest oeconomy, and at same time to alleviate the distresses of our Citizens whenever necessity required it.  My expenditures have hitherto been so trifling that I have never thought it an object to trouble our Government with them.
					I have now the honor to transmit you the following.
					One Parcel containing the State of our Trade for the last six Months expiring with the 31 December 1800.
					One Parcel containing fourteen documents No. 1—14 of our Vessels sold in this Port.
					The Mediterranean Pass of the Brig Nancy of Hudson lost on the Coast of Brazil, delivered me by the Mate.  The Master was unfortunately drowned coming from Pernambuco.
					I beg leave again to repeat my request to be furnished under your hand and Seal of Office as frequently as opportunities may offer to this Port, a Statement of the Health of the United States in order to present the same to this Government to alleviate the Quarantine’s that have been frequently laid on our Vessels and which are now continued to 5 Days as they term it of proof.  If you should judge proper perhaps I should be more frequently in the certainty of such Certificates, if the Collectors of our different Customhouses have orders to pass them & inclose them to me by the Vessels that clear with them for Portugal.  I return you many thanks for the favor of the Laws which have received & the other parcels shall be forwarded by the first conveyances.  That for Teneriffe I fear will lay some time for want of a conveyance.
					Inclosed is Copy of a Circular letter from our Consul at Tripoli, warning our Trade in the Mediterranean of the consequences from the unjust conduct of the Bay.  I have the honor to be with the greatest respect Sir Your most humble & Most Obedient Servant.
					
						Thomas Bulkeley
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
